United States Court of Appeals
                     For the First Circuit


No. 18-1109

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                            BRAD SMITH,

                      Defendant, Appellant.


                           ERRATA SHEET

          The opinion of this Court, issued on March 15, 2019, is
amended as follows:

          On page   18,   line   19,   replace   "conservation"   with
"conversation"